Mathews, J.,

delivered the opinion of the court.
This is a redhibitory action, in which the plaintiff claims the rescission of the sale made to him by the defendant of a. *40female slave, and restitution of the price, being seven hundred dollars. The suit was commenced by attachment; and property and credits in the hands of Hagan, Niven & Co.,, were attached, &c.
'When the decision of the case depends solely .on .matters of fact, and the evidence supports the judgment, it will not be disturbed.
Judgment for the plaintiff was rendered in the court below, from which the defendant appealed.
The redhibitory disease is alleged to have been pulmonary consumption, of which the slave died before judgment was rendered, but after the commencement of the suit. Before her death she had been tendered to the seller. The decision of the cause depends solely on matters of fact; and we are of opinion that the evidence supports the judgment of the Parish Court.
It is, therefore, ordered, adjudged and decreed, that the judgment of the Parish Court be affirmed, with costs in both courts.